DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not describe the second thickness of a lateral portion as related to a rigidity of the wiper blade.  There appears no particular written description of the second thickness and a relationship to a rigidity of the wiper blade.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palu (US patent 3,881,214) in view of Friscioni (WO publication 2015/158398) and Crabbe et al (US patent application publication 2013/0333150).
	The publication to Palu discloses the invention substantially as is claimed.  Palu discloses a vehicle wiper blade (fig. 5) comprising at least one wiper strip rubber (3) configured to bear on a glazed surface (windshield) and at least one bending member (110, fig. 6).  Both the rubber and bending member are housed in a support (1).  The at least one wiper rubber is retained by the support.  The bending member is configured to generate a curvature of the support (1) and thus the held wiper rubber.  Figure 5 shows curvature of the support (1).  Also, note col. 3, lines 53-63 which discusses the bending member controlling camber (i.e. curvature) of the support (1).  The bending member is in the form of a longitudinally extending strip.
	The publication to Palu disclose all of the above recited subject matter with the exception of the bending member having an intermediate portion between two lateral portions wherein the intermediate portion is thinner than the lateral portions, and at least one lateral portion includes two chamfers joining a longitudinal edge surface of the strip with two tops.
	The publication to Friscioni discloses a wiper blade (fig. 1) with a wiper rubber (2) curve biased by a bending member (4).  Such bending member has an intermediate portion between two lateral portions (fig. 4).  The intermediate portion has a thickness (h-2d) which is less than the thickness (h) of the two lateral portions.
	The publication to Crabbe discloses a vehicle wiper blade (10, fig. 1) with bending members (28, 30, fig. 2) housed in a support (15).  As can be seen in figure 2, note annotated figure 2 below, the transition from a longitudinal edge surface of the strip to tops thereof is provided using chamfers.

    PNG
    media_image1.png
    441
    646
    media_image1.png
    Greyscale


	Initially, it would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the bending member of Palu as having a thinned intermediate portion with thicker lateral portions, as clearly suggested by Friscioni, to reduce material weight while maintaining strength and pressure distributing characteristics (see page 2 of Friscioni).
With respect to claim 1, while Friscioni shows a fillet or radius between a pair of tops and a longitudinal edge of each lateral portion (fig. 4), chamfers are known art recognized equivalent means employed to reduce sharp edges, such is clearly suggested by Crabbe.  It also would have been obvious to one of skill in the art before the filing date of the claimed invention to employ chamfers on corners of the modified bending member of Palu, instead of fillets, as is clearly suggested by Crabbe, as a mere use of an art recognized equivalent means of sharp edge reduction.  Chamfers used to reduce sharp edges are well established transitions, particularly where sharp edge reduction is already contemplated.  Further, use of a chamfer, as suggested by Crabbe, instead of a fillet appears desirable since the manufacture of such appears simpler.  It is generally easier to produce straight line construction as opposed to curved or rounded construction.  Additionally, in-so-far as understood, the thickness of the lateral portions of the modified bending member of Palu is deemed “related” to the rigidity of the wiper blade, at least to the same extent as applicant’s.  Increased thickness of such lateral portions will affect the rigidity of the wiper blade and is thus deemed related, at least as far as understood.
	With respect to claims 3 and 4, transitions are provided between the portions as claimed (see fig. 4 of Friscioni).  Such are deemed regular and deemed to defined shoulders as claimed.
	With respect to claim 5, the intermediate portion is deemed to include the curved shoulders shown in figure 4.  As such, the intermediate portion is deemed to define a concave profile as claimed. 
	With respect to claims 6, 9 and 10, the bending member appears symmetrical about both a horizontal plane (essentially Ix) and a vertical plane (essentially Iy) as can be seen in figure 4. 
	With respect to claim 15, Palu only includes a single bending member.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Palu (US patent 3,881,214) in view of Friscioni (WO publication 2015/158398) and Crabbe et al (US patent application publication 2013/0333150), as applied to claim 1 above, and further in view of Wunsch (US patent 8,261,404).
	The publications to Palu, Friscioni and Crabbe disclose all of the above recited subject matter with the exception of a layer of anti-corrosion material being applied to the bending member.
	The publication to Wunsch discloses a bending member (52, fig. 5) of a wiper blade (50).  The bending member can be coated with a layer of an anti-corrosion material (both zinc-aluminum and a polymer) extending around the periphery thereof (col. 2, line 62-col. 3, line 3).



	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the bending member of the modified Palu device with a layer of anti-corrosion material thereon, as clearly suggested by Wunsch, to prevent corrosion of the bending member.  Wunsch appears to discloses completely coating or surrounding the bending member.  Coating the bending member of the modified Palu wiper would appear to result in the space between the lateral portions being filled, at least as far as defined.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palu (US patent 3,881,214) in view of Friscioni (WO publication 2015/158398) and Caillot (US patent application publication 2014/0317872).
	The publication to Palu discloses the invention substantially as is claimed.  Palu discloses a vehicle wiper blade (fig. 5) comprising at least one wiper rubber (3) configured to bear on a glazed surface (windshield) and at least one bending member (110, fig. 6).  Both the rubber and bending member are housed in a support (1).  The at least one wiper rubber is retained by the support.  The bending member is configured to generate a curvature of the support (1) and thus the held wiper rubber.  Figure 5 shows curvature of the support (1).  Also, note col. 3, lines 53-63 which discusses the bending member controlling camber (i.e. curvature) of the support (1).  The bending member is in the form of a longitudinally extending strip.
	The publication to Palu disclose all of the above recited subject matter with the exception of the bending member having an intermediate portion between two lateral portions wherein the intermediate portion is thinner than the lateral portions, and a heating film applied to the bending member.

	The publication to Friscioni discloses a wiper blade (fig. 1) with a wiper rubber (2) curve biased by a bending member (4).  Such bending member has an intermediate portion between two lateral portions (fig. 4).  The intermediate portion has a thickness (h-2d) which is less than the thickness (h) of the two lateral portions.
	The publication to Caillot discloses a vehicle wiper blade (1, fig. 8) with a wiper strip (4) and bending member (3) housed in a support (20).  Applied to the bending member (3) is a heating element (2) in the form of a heating film (para. 65).
	Initially, it would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the bending member of Palu as having a thinned intermediate portion with thicker lateral portions, as clearly suggested by Friscioni, to reduce material weight while maintaining strength and pressure distributing characteristics (see page 2 of Friscioni).  Additionally, in-so-far as understood, the thickness of the lateral portions of the modified bending member of Palu is deemed “related” to the rigidity of the wiper blade, at least to the same extent as applicant’s.  Increased thickness of such lateral portions will affect the rigidity of the wiper blade and is thus deemed related, at least as far as understood.
	It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the bending member in the modified Palu wiper blade with a heating element thereon, in the form of a heating film, as clearly suggested by Caillot, to prevent freezing of the wiper blade during cold weather use.  Use of heating films in the wiper art is well established.





Response to Arguments

Applicant's arguments filed 03 May 2022 have been fully considered but they are not persuasive.
	Initially, applicant’s remarks that the claims 1 and 16 amendments find support in paragraph 92 of the published application are noted but not persuasive.  Paragraph 92 of the published application does not appear to discuss a relationship of the second thickness (thickness of a lateral portion) with a rigidity of the wiper blade.  There appears no particular discussion of second thickness and blade rigidity.  The paragraph only appears to suggest the invention allows adaptation of the flexibility of the wiper blade.  Clarification is requested.
	Applicant also argues that Palu, as modified, fails to teach or suggest the second thickness as related to a rigidity of the wiper blade.  Such is not persuasive.  In-so-far as understood, the thickness of the lateral portions of the modified bending member of Palu is deemed “related” to the rigidity of the wiper blade, at least to the same extent as applicant’s.  The thickness of such lateral portions will inherently affect the rigidity of the wiper blade and is thus deemed “related”, to the extent understood.  How could the particular thickness of the bending member not affect the rigidity of the wiper blade as a whole when such extends along the length thereof therein?  Any time a structural members dimensions are changed, it appears it will affect the rigidity of the member such is a part of.  The rejection is still deemed tenable.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
27 May 2022